DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 15-18, 27-28 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-11-2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (2008/0151377).
In regard to claim 1, Sekine teaches an Optical Dispersion Compensator, ODC (figure 1), for managing chromatic dispersion (paragraph 3) of an optical signal for transmission over an optical fiber; the ODC comprising: a first ODC unit (21-1) connected on a bus (portion between two switches 23 which element 21-1 is on); a second ODC unit (21-2) connected on a bus (portion between two switches 23 which element 21-2 is on); and a switching element (elements connected to 23 between 21-1 and 21-2) interconnecting the first and second ODC units, wherein the switching element is located between the first and second ODC units in a direction of propagation of the ODC;  wherein the first and second ODC units are operable to provide a delay to the optical signal that varies with frequency (the signal varies with frequency caused by dispersion on the line, chromatic dispersion of paragraph 3); and wherein the switching element is configured, in a first state, to switch an optical signal received on one of the first or second optical buses to the other of the first or second optical buses and, in a second state, to maintain an optical signal received on one of the first or second optical buses on the optical bus on which it was received. Although Sekine does not specifically teach that “wherein the second optical bus is in parallel to the first optical bus”, the two segments between each of the switching elements are no contiguous because the switches break each of the lines. The switches of Sekine determine which ODC (21) is utilized or bypasses. Thus, it is obvious that the system of Sekine operates in a manner of claim 1. Without a contiguous line (each “bus” is interrupted by a switch), Sekine operates as claimed. If applicant argues that this is not the case, it appears that there may be a 112 rejection required (not two contiguous buses). 
In regard to claim 2, Sekine teaches a plurality of ODC units (21-1 through 21-3) alternately arranged on the first and second optical buses (see discussions of buses above) such that in a direction of propagation of the ODC, an ODC unit on one of the first or second optical buses is followed by an ODC unit on the other of the first and second optical buses; and a plurality of switching elements (devices connected to 23 between elements 21) interconnecting the first and second optical buses (see discussions of buses above) between the ODC units.
In regard to claim 3, see figure 1 that at least one optical switching unit interconnects the first and second optical buses (see discussions of buses above) immediately before or immediately after each ODC unit.
In regard to claim 4, an input switching element (23 connected to 25) interconnecting an input of the ODC (25) with the first and second optical buses (see discussions of buses above), wherein the input switching element is configured, in a first state, to transfer an optical signal received from the input of the ODC to one of the first or second optical buses (see discussions of buses above) and, in a second state, to transfer an optical signal received from the input of the ODC to the other of the first or second optical buses (switch connected to 23 switches the input (25) to one of the two uses (through the first 21-1 or 24).
In regard to claim 35, see paragraph 68. Sekine teaches selectively activating at least one of the first or second bidirectional switching elements such that the optical signal is either transmitted through or bypasses the first ODC unit. 



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (2008/0151377) as applied to claims 1-4 above, and further in view of Barbarossa et al (2009/0310977).
	In regard to claim 13, Barbarossa et al teach that it is well known to use an ODC unit (figure 3, 330) at a transmitter instead of after the transmitter (260 of prior art figure 2). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to include the chromatic dispersion compensator of Sekine in the transmitter as taught by Barbarossa et al for the purpose of integrating the dispersion compensator with a laser and modulator without the need to compensate for a dispersion on a separate unit that is not part of the chip (abstract of Barbarossa et al), since integrating a compensating unit within a transmitter are known alternatives to a separate unit outside of the transmitter unit in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
With regard to claim 14, Barbarossa et al teach a dispersion compensating module at the receiver (figure 9, element 920). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to include the chromatic dispersion compensator of Sekine in the receiver as taught by Barbarossa et al for the purpose of integrating the dispersion compensator with a receiver without the need to compensate for a dispersion on a separate unit that is not part of the chip (abstract of Barbarossa et al and paragraph 37 which teaches the dispersion compensation can be performed at either the transmitter or receiver), since integrating a compensating unit within a receiver are known alternatives to a separate unit outside of the receiver unit in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mazzochette et al (8755693) teach an Optical Dispersion Compensator, ODC (figure 3), for managing dispersion of an optical signal for transmission over an optical fiber; the ODC comprising: a first ODC unit (46 to the far left of figure 3) connected on a bus (portion between two switches 44 and element 46); a second ODC unit (second element 46 under 2ns) connected on a bus (portion between two switches 44 and second element 46 under 2ns); and a switching element (two switches 44 between the two elements 46  that are 1 ns and 2 ns in figure 3) interconnecting the first and second ODC units, wherein the switching element is located between the first and second ODC units in a direction of propagation of the ODC.
See figure 2 of Wang et al (2017/0336567). See figure 12 of Burr et al (2012/0104268). See element 25 of figure 1a of Pepper et al (7724994). See figure 8 of Magnier et al (FR 2879863). See figure 10 of Li et al (2004/0208619).
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883